FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 HECTOR JUAN AYALA,                      No. 09-99005
       Petitioner-Appellant,
                                          D.C. No.
               v.                  3:01-CV-01322-IEG-PLC

 ROBERT K. WONG, Warden,
      Respondent-Appellee.                  ORDER


                    Filed September 13, 2013

    Before: Stephen Reinhardt, Kim McLane Wardlaw,
        and Consuelo M. Callahan, Circuit Judges.


                           ORDER

    The opinion in this case filed on August 29, 2012, and
reported at 693 F.3d 945 is hereby withdrawn. The opinion
shall not be cited as precedent by or to any court of the Ninth
Circuit. As the court’s opinion is withdrawn, the state’s
petition for rehearing and rehearing en banc is moot. A new
opinion will be filed shortly.